Citation Nr: 0401687	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 30 percent evaluation 
for the veteran's conversion reaction.

A videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) in May 2003.  A transcript of the 
hearing is of record.  

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the veteran's May 2003 hearing, he indicated that he had 
retired on medical disability.  His testimony implied that he 
might be receiving disability benefits from the Social 
Security Administration (SSA).  Also, he testified that he 
had been afforded a VA psychiatric examination about two to 
three months before.  Neither records of an award of SSA 
benefits nor a report of the recent VA psychiatric 
examination are in the claims folder.  An attempt should be 
made to obtain such records before deciding his appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board notes that the veteran was last 
afforded an examination of his service-connected conversion 
disorder in May 2001, nearly 3 years ago, and he claims 
increased symptomatology during the years since.  So he 
should be reexamined.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Procelle v. Derwinski, 2 Vet. App. 629 (1992).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this particular case, the RO sent the veteran letters on 
April 10, 2001, informing him of his rights in VA's 
claims process.  The letter stated that he had 60 days 
from the mailing of the letter to provide additional evidence 
supporting his claims.  In any case, the letter also informed 
him that additional evidence had to be received by VA within 
one year from the date of the letter; otherwise, benefits, if 
entitlement were established, could not be paid prior to the 
date of its receipt.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 38 
U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 38 
U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In this case, the RO's April 10, 2001 letter essentially 
indicated that it was preferable the veteran respond within 
60 days, but the RO also indicated he actually had a full 
year to respond.  The RO should ensure nonetheless, on 
remand, that its communications with the veteran are 
consistent with the recently passed Veterans Benefits Act of 
2003.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.



2.  Obtain VA medical records of the 
veteran's treatment since August 2002, 
with particular reference to any reports 
of VA psychiatric examinations.  
Once obtained, these records should be 
associated with the other evidence in the 
claims folder.

3.  Thereafter, schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of his conversion 
reaction.  The examination should include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  
And the examiner should assign a Global 
Assessment of Functioning (GAF) score and 
explain what the score means.  The claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the Veterans Benefits 
Act of 2003.

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




